DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 8, 10-11, 13-16, 25 in the reply filed on 02/22/2022 is acknowledged.
Claims 17, 19-21, 23, 26-27, 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2022.
Election of species of SEQ ID NOs: 4-18 and 21-35 is acknowledged.

Claim Interpretation
Claims 2, 3 and 5 recite limitations marked as “a”, “b” or “c” separated by conjunctions “and/or”. The claims are interpreted as only one of conjunctions can be used, therefore if “or” is used, than only one limitation out of “a”, “b” or “c” needs to be taught in the prior art to anticipate or obviate the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-11, 13, 15-16 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brys et al (WO 2006/040357, April 2006).
Concerning claims 1, 2(a) and 5(b) Brys et al disclose siRNA targeting RYR2 (see lines 1-5 on page 16, Table 4) with one strand of SEQ ID NO: 850 (see Table 4 on page 74), which is identical to nucleotides 717-737 of instant SEQ ID NO: 1. Brys et al further disclose that siRNA comprises antisense strand fully complementary to sense strand of SEQ ID NO: 850 (see lines 21-23 on page 33). Concerning claims 3(c), 10, 11 Brys et al disclose that siRNAs of the invention can comprise modifications (see lines 1-5 on page 34) such as phosphorothioates (see lines 27-30 on page 31) or 2’-O-methyl or 2’-fluoro (see lines 8-9 on page 32). Concerning claims 13, 15, 16 Brys et al disclose compositions comprising adenoviral or adeno-associated vectors expressing siRNAs of the invention (see lines 5-16 on page 39, line 20 on page 35, lines 22-23 on page 36) and can further comprise pharmaceutical carriers (see lines 17-21 on page 39), such as cationic lipids and liposomes (see lines 12-13 on page 43). Instant disclosure does not specifically define what constitutes the kit of claim 25, therefore disclosure of the only component of such kit, siRNA as above, anticipates the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 10-11, 13-16 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brys et al, above, and in further view of Barkats (WO 2011/012724, February 2011).
Teachings of Brys et al are discussed above.
Brys et al do not teach expression of siRNA in serotype 9 adeno-associated viral (AAV2/9) vector.
Barkats teaches delivery of siRNAs by expressing them in AAV2/9 vectors (see lines 25-33 on page 18).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to express siRNA taught by Brys et al in a vector taught by Barkats. One of the ordinary skill in the art would be motivated to do so, because Brys et al suggests expressing siRNAs in adeno-associated vectors and Barkats teaches specific adeno-associated vector for expression of siRNAs.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
SEQ ID NOs: 4-18, 21-35 are free of prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635